

113 HR 3967 IH: To amend the Internal Revenue Code of 1986 to extend the increased limitation on the cover over of the tax on distilled spirits to Puerto Rico and the Virgin Islands.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3967IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Pierluisi (for himself and Mr. Grayson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the increased limitation on the cover over of the tax on distilled spirits to Puerto Rico and the Virgin Islands.1.Extension of increased limitation on cover over of tax on distilled spirits to Puerto Rico and the Virgin Islands(a)In generalSection 7652(f)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2016.(b)Effective dateThe amendments made by this section shall apply to distilled spirits brought into the United States after December 31, 2013.